DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment filed 7/30/2021 has been entered.  Claims 1-5, 7-11 and 13-18 remain pending in the present application.
Allowable Subject Matter
Claims 1-5 and 7-11 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: As set forth in the Non-Final Office Action dated 5/13/2021, the specific limitations of “a cam housing comprising an internal rack arm guide pin and an axle; a circular gear comprising circular gear teeth and mounted on and rotatable about the axle; a rack arm comprising: a rack gear comprising rack gear teeth; and a rack arm track associated with the internal rack arm guide pin to hold the rack gear teeth engaged with the circular gear teeth as the rack arm is extended or retracted with respect to the cam housing such that the circular gear is rotated about the axle as the rack arm is extended or retracted; a cam attached to the circular gear such that the cam rotates in a corresponding manner when the circular gear rotates about the axle as the rack arm is extended or retracted, the cam comprising a curved cam groove having an inner end and an outer end, wherein the inner end is located radially closer to the axle than the outer end; and a spring assembly comprising: a spring; a spring arm attached to the spring at a first end and comprising a follower pin at a second end of the spring arm opposite the first end, the follower pin located in the cam groove such that the spring arm moves when the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-18 directed to Species II-III non-elected without traverse.  Accordingly, claims 13-18 have been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632